Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I (claims 1-15) with species 2 (cl.3); and species 4 (cl.6-7), Claims 1, 3-7, and 12-14, drawn to a product of a beta Ti alloy, C22C14/00, in the reply filed on 09/21/2022 is acknowledged with traverse. The traverse is based on that that: “if a product is produced inherently by a process , the process is specially adapted for the manufacturing of the said product”. In response, Firstly, as pointed out in the previous office action dated 8/26/2022, Invention I (Claims 1-15), Invention II (Claim(s) 16), and Invention III (claim(s) 17-19) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2 they lack the same of unity a posteriori because common feature of “a beta Ti alloy with beta phase” is known in the art. Abkowitz et al (US-PG-pub 2005/0268746 A1, thereafter PG’746) discloses “a Ti-W alloys with beta phase” with all essential alloy composition ranges and microstructure (Abstract, examples, par.[0024], and claims of PG’746) overlapping the claimed composition and microstructure ranges as recited in the instant claims. Secondly, Invention I-II are related as process of making (Invention II) and product made (Invention I), and the product I as claimed can be made by another materially different process such as powder metallurgical process. Searching the product claims (Invention I) may not necessary to search the claimed manufacturing process (Invention II). Therefore, the requirement is still deemed proper. Thirdly, Invention I and Invention III are related as sub-combination (Invention I) and combination (Invention III). The sub-combination (Invention I)—beta-Ti-W alloy can be applied as product application other than implantable medical device (invention III), such as a tool. Therefore, the requirement is still proper. Claim(s) 2, 8-11, and 16-19 are withdrawn as non-elected claims, claims 1, 3-7, and 12-15 remain for examination, wherein claim 1 is an independent claim.

Claim Interpretation
Regarding the limitation of “equiaxed beta grain structure” in the instant claims, the term “equiaxed” can only refer to the Fig.1 as disclosed in the instant specification (there is no specific definition for this limitation in the instant specification). It is noted that the claimed “equiaxed grain” does not mean the grain has exactly same maximum and minimum diameters for the measured grain since there is no any grain in Fig.1 of the instant specification meets this standard. Therefore, the “equiaxed grain” in the instant claims are interpreted as “polycrystalline grain structure without obviously texture”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is insufficient antecedent basis for this limitation in the claim. 1) Claim 3 recites the limitation "a balance amount" in line 2, which should be amended as “the balance amount” since claim 3 depends on claim 1; 2) Claim 3 recites the limitation "an equiaxed beta grain" in 3-4, which should be amended as “the equiaxed beta grain” since claim 3 depends on claim 1.  Proper amendment is necessary.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  1) Claim 7 depends on claim 6, however, “the amount of the metal element” does not include in claim 6; 2) “substituted amount of tungsten” does not include in claim 6 and this limitation has no definition in the instant claims, for example, it is unsure how much W (tungsten) should be substituted and whether the substituted W has been included in the W range as disclosed in the corresponding independent claim 1, therefore, the “Weq (wt%)” does not have calculated base. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Since claim 7 need further clarification and amendment, this claim is not included in the following examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mendoza et al (NPL: Microstructures and Grain Refinement of additive-manufactured Ti-xW alloys, Metallurgical and Materials Transactions A, Vol.48 A, 2017 pp.3594-3605, thereafter NPL-1).
Regarding claims 1 and 3-4, PG’746 teaches a compositionally graded titanium-tungsten alloys with Ti-xW (0 ≤ x ≤ 30 wt%) having grain refinement structure (Abstract and examples of NPL-1) and NPL-1 provides example Ti-25W having refined beta grain (page 3599, B. effect of W on grain size and fig.5(c) of NPL-1), which reads on the beta Ti-W alloy with equiaxed beta grain structure as recited in the instant claims.
Regarding claim 5, NPL-1 provides the relationship between W content and grain size (Fig.8(a) of NPL-1), which is within the claimed average diameter of the grain as recited in the instant claim.
 Regarding claim 6, NPL-1 provides calculated values for phase diagrams of different alloy elements including Nb, Fe, Mo, and W (table 1 of NPL-1). 
 Regarding claim 12, the claimed properties in the instant claim are recognized as features fully depended on the alloy composition and microstructures. NPL-1 teaches the same Ti-W alloy with the same equiaxed beta grain structure as claimed in the instant claims, the claimed features would be exist the Ti-W alloy of NPL-1. MPEP 2112 III&IV. 
Regarding claims 13-15, the claimed manufacturing process steps in the instant claims are recognized as process limitations in product-by-process claims. The claimed Ti-W based alloy with beta phase grain structures in the instant claims is manipulated by the Ti-W alloy itself. Therefore, the heat treatment process limitations in the instant claims do not add weight on the patentability of the instant claims. MPEP 2113 [R-1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abkowitz et al (US 2005/0268746 A1, thereafter PG’746).
Regarding claims 1 and 3-4, PG’746 teaches a titanium-tungsten alloys and composites wherein the tungsten comprises 0.5% to 40% by weight of the alloy (abstract, examples. and claims of PG’746) and PG’746 specify includes all beta phase in the product (par.[0007], [0010], [0020], and  claim 8 of PG’746) with beta phase islands (Fig.1, par.[0007], and [0021]-[0024] of PG’746), which reads on the claimed equiaxed beta grain structure in the instant claims 1 and 3-4 and overlaps the claimed W in the instant claims 1 and 3. Overlapping in amount of tungsten in the Ti-W based alloy creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of W in the Ti-W based from the disclosures of PG’746 since PG’746 teaches the same Ti-W based as claimed throughout whole disclosing range.
Regarding claim 5, PG’746 provides picture of the formed beta phase with grain structure (Fig.1 of PG’746) having grain dimension overlaps the claimed average diameter range as recited in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the diameter of the beta grain in the Ti-W based from the disclosures of PG’746 since PG’746 teaches the same Ti-W based as claimed throughout whole disclosing range.
Regarding claim 6, PG’746 teaches includes other beta stabilizers, such as Nb, Ta and Mo in the Ti-W based alloy (abstract, cl.4, and par.[0020] of PG’746). 
Regarding claim 12, the claimed properties in the instant claim are recognized as features fully depended on the alloy composition and microstructures. PG’746 teaches the similar Ti-W alloy with the similar equiaxed beta grain structure as claimed in the instant claims, the claimed features would be highly expected for the Ti-W alloy of PG’746. MPEP 2112 01 and 2145 II. Furthermore, PG’746 provides example with W included Ti alloy having YS within the claimed Ys ranges (table 1 of PG’746).
Regarding claims 13-15, the claimed manufacturing process steps in the instant claims are recognized as process limitations in a product-by-process claim. The claimed Ti-W based alloy with beta phase grain structures in the instant claims is manipulated by the Ti-W alloy itself. Therefore, the heat treatment process limitations in the instant claims do not add weight on the patentability of the instant claims. MPEP 2113 [R-1].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734